DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it recites implied phrases, such as “The present invention relates to…” in line 1.  Correction is required.  See MPEP § 608.01(b).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the reinforcing part” in claims 1-2, 7, and 16; “first reinforcing parts” in claims 2-7, 10, and 14-15; “second reinforcing parts” in claims 8-11; “support part/parts” in claims 11-12; “tension parts” in claim 13; “buffering parts” in claim 13. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites, “wherein each of the first reinforcing part is formed to get thinner from both sides toward a central part in the axial direction”, wherein it should be corrected to - - wherein each of the first reinforcing parts are formed to get thinner from both sides toward a central part in the axial direction - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the central part of the first reinforcing part in the axial direction" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being interpreted as  - - [[the]] a central part of the first reinforcing part in the axial direction - -.
Claim 15 recites the limitation "the same line" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being interpreted as  - - [[the]] a same line - -.
Claim 15 recites the limitation "the diagonal line" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being interpreted as - - [[the]] a diagonal line - -.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NAKAO (US 2015/0118948 A1).
As to claim 1, NAKAO discloses a door (60; par. 39, lines 1-4) of an air conditioner for a vehicle (abstract, lines 1-15; par. 2, lines 1-4), which is disposed inside of an air-conditioning case (11; par.26, line 5 – par. 27, line 5; figure 1 which shows the door, 60, being within the air-conditioning case) to adjust the degree of opening of an air passageway (par. 2, lines 1-4; par. 39, lines 1-4), the door of the air conditioner comprising:
a door body 961) formed in a plate shape (par. 39, lines 4-8 defined as the plate-like portion of the air mix door) and formed to be able to slide in the air-conditioning case (par. 39, line 1 – par. 40, line 10); and
a reinforcing part (63) formed from at least one side of the door body in a thickness direction (shown in figures 4-5 and 8, which show, 63, extending out of one side of the plate in a direction relative to the thickness direction, e.g., thickness of the door/door body) and extending in an axial direction (shown in figures 3 and 6-7 which show, 63, extending from two axial sides of the plate, wherein the plate moves up and down and the axial direction is right to left; par. 39, lines 8-10) which is perpendicular to a sliding direction of the door body (as the door moves vertically up and down, as understood in par. 39, line 1 – par. 40, line 10, and the extension of the reinforcing part, 63, is from right to left sides of the door/door body, which is considered to be perpendicular to the sliding direction of the door; see annotated figures 3 and 4, which show the thickness direction, axial direction, and sliding direction relative to one another).


    PNG
    media_image1.png
    831
    1449
    media_image1.png
    Greyscale

Annotated Figure 3

    PNG
    media_image2.png
    958
    1107
    media_image2.png
    Greyscale

Annotated Figure 4
As to claim 2, NAKAO discloses wherein the reinforcing part comprises first reinforcing parts (plurality of 63, wherein any two could be construed as the first reinforcing parts, shown in at least figure 6; par. 75, line 1 – par. 78, line 11) protruding in the thickness direction (shown in figures 4-5 and 8, which show, 63, extending out of one side of the plate in a direction relative to the thickness direction, e.g., thickness of the door/door body) and extending in an axial direction (shown in figures 3 and 6-7 which show, 63, extending from two axial sides of the plate, wherein the plate moves up and down and the axial direction is right to left; par. 39, lines 8-10
As to claim 3, NAKAO discloses wherein each of the first reinforcing parts has an inclined surface with a slope in the thickness direction (par. 69, lines 6-9 and par. 83, lines 1-4; figures 4-5 and 8 show wherein the ribs, 63, are provide with at least a trapezoidal shape wherein two edges of the trapezoid are shown to be angled in the thickness direction, defined in at least annotated figures 3 and 4 above).

As to claim 4, NAKAO discloses wherein each of the first reinforcing parts are formed to get thinner from both sides toward a central part in the axial direction (figure 7; par. 79, line 1 –par. 82, line 2).

As to claim 5, NAKAO discloses wherein the first reinforcing parts are formed at edges of both sides in the sliding direction of the door (par. 75, line 1 – par. 78, line 11).

As to claim 6, NAKAO discloses wherein shafts (62b; par. 42, line 1- par. 43, line 6) are disposed in the air-conditioning case (see figure 1) and are connected to the door body to the door (figure 1; par. 42, line 1 – par. 43, line 6) to slide the door according to rotation of the shaft (par. 42, line 1- par. 43, line 6) and gear parts (62a; par. 39, lines 4-12; par. 42, line 1 – par. 43, line 6) are formed on one side of the door body (figures1, 3 and 6-7, which show gear parts at the one side of the of the door body, at least) to be meshed with the shafts (figure 1; par. 42, line 1- par. 43, line 6), and
wherein the first reinforcing part connects the gear parts to each other in the axial direction (shown in at least figure 3, in view of the directions shown in annotated figures 3 and 4, which provides gear parts which are disposed along the first reinforcing parts, and further in view of the disclosure of par. 69, line 6 – 73, line 13 which connect the gear parts disposed at opposite side via the formation of the first reinforcing parts, 63).

As to claim 13, NAKAO discloses wherein tension parts have elasticity in the thickness direction are disposed at both sides of the door body in the axial direction (see annotated figure 4, which is provided at the cross-sectional cut of IV of figure 3, wherein the tension parts are portions at ends of the plate-like portion of the door, which is capable of having an elasticity in the thickness direction, as the door structure is intended to be bent into an arc-shape during operation),  and buffering parts bend in the thickness direction are disposed at both end portions of the door body in the sliding direction (see annotated figure 5, which is provided at the cross-sectional cut of V of figure 3, which provides bending at ends of the door body in the sliding direction, as shown).

    PNG
    media_image3.png
    1044
    1057
    media_image3.png
    Greyscale

Annotated Figure 5
As to claim 14, NAKAO discloses wherein the first reinforcing parts provide the door body with bending flexibility in a diagonal direction (figures 4 or 8; par. 70, lines 1-9, wherein the diagonal is between P1 and P2 or P1 and P3).

As to claim 15 (as interpreted in the rejection under 35 U.S.C. 112(b)), NAKAO discloses wherein a central part of the first reinforcing part in the axial direction (points of P1 extend along the central part of the first reinforcing part, 63, along the entirety thereof in the axial direction; par. 70, lines  4-9) is located on a same line as a start point of the diagonal line (points of P1 extend along the axial direction of the first reinforcing part, 63, as defined in annotated figures 3 and 4, wherein a point, P1, at a central part of the first reinforcing part exists which can intercept with a diagonal from P1 towards either P2 and/or P3; figure 4 and 8), which is a bending extension line of the door (figures 4 or 8; par. 70, lines 1-9, in view of par. 39, lines 4-12).

As to claim 16, NAKAO discloses an air conditioner (10; par. 26, line 1-5) for a vehicle (par. 2, lines 1-4) comprising an air-conditioning case (11; par. 26, line 5 – par. 27, line 5) and a door(60; par. 39, lines 1-4) disposed inside the air-conditioning case (figure 1),
wherein the door comprises: a door body 961) formed in a plate shape (par. 39, lines 4-8 defined as the plate-like portion of the air mix door) and formed to be able to slide in the air-conditioning case (par. 39, line 1 – par. 40, line 10); and a reinforcing part (63) formed from at least one side of the door body in a thickness direction (shown in figures 4-5 and 8, which show, 63, extending out of one side of the plate in a direction relative to the thickness direction, e.g., thickness of the door/door body) and extending in an axial direction (shown in figures 3 and 6-7 which show, 63, extending from two axial sides of the plate, wherein the plate moves up and down and the axial direction is right to left; par. 39, lines 8-10) which is perpendicular to a sliding direction of the door body (as the door moves vertically up and down, as understood in par. 39, line 1 – par. 40, line 10, and the extension of the reinforcing part, 63, is from right to left sides of the door/door body, which is considered to be perpendicular to the sliding direction of the door; see annotated figures 3 and 4, which show the thickness direction, axial direction, and sliding direction relative to one another).

As to claim 17, NAKAO discloses further comprising:
a cooling heat exchanger (13; par. 31, lines 1-6) and a heating heat exchanger (15; par. 35, lines 1-8) which are disposed inside the air-conditioning case (figure 1),
wherein the door (60) is a temp door (par. 39, line 1- par. 41, line 7) disposed between the cooling heat exchanger and the heating heat exchanger (figure 1; par. 39, lines 1-4) in order to adjust the degree of opening of an air passageway passing the heating heat exchanger and an air passageway bypassing the heating heat exchanger (par. 2, lines 1-4; par. 39, line 1 – par. 41, line 7; figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAO (US 2015/0118948 A1).
As to claim 7, NAKAO discloses wherein the door includes reinforcing part includes first reinforcing parts protruding in the thickness direction of the door body and extending in the axial direction (see rejection of claim 2, wherein at least two ribs, 63, are the first reinforcing parts;), wherein the reinforcing part includes a second reinforcing part (see annotated figure 6), in addition to the first reinforcing part, protruding in the thickness direction (shown in figures 4-5 and 8, which show, 63, extending out of one side of the plate in a direction relative to the thickness direction, e.g., thickness of the door/door body) and extending in an axial direction (shown in figures 3 and 6-7 which show, 63, extending from two axial sides of the plate, wherein the plate moves up and down and the axial direction is right to left; par. 39, lines 8-10). In particular, it is possible for the central rib to be construed as the second reinforcing part, while the two upper and lower ribs, are the first reinforcing parts (see annotated figure 6), so as to arrange the second reinforcing parts further inside than the first reinforcing parts in the sliding direction.
However, NAKAO does not disclose wherein there is more than one second reinforcing part, so as to achieve the reinforcing part comprised of second reinforcing parts. It is noted that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP §2144.04 VI-B. Since applicant has not disclosed that placing additional second reinforcing parts to the door does anything more than produce predictable results (i.e., reinforcement to the door), the mere duplication of the second reinforcing parts in the door structure is not considered to have patentable significance. Therefore, it would have been obvious to one having ordinary skill in the art at the time the 

    PNG
    media_image4.png
    827
    1694
    media_image4.png
    Greyscale

Annotated Figure 6
As to claim 8, NAKAO, as modified to provide more than one second reinforcing parts, further teaches wherein a pair of the second reinforcing parts (central ribs, 63, as described in the rejection of claim 7), are disposed at the central part in the sliding direction of the door to be spaced apart from each other at a predetermined interval (see annotated figure 6, in view of the rejection of claim 7 to provide two central ribs, 63, as the second reinforcing parts).

As to claim 9, NAKAO, as modified to provide more than one second reinforcing parts, further teaches, wherein each of the second reinforcing parts (central ribs, 63, as described in the rejection of claim 7) extends from an end portion of one side to an end portion of the other side in the axial direction (see annotated figure 6, in view of the rejection of claim 7 to provide two central ribs, 63, as the second reinforcing parts).

As to claim 10, NAKAO, as to provide more than one second reinforcing parts, further teaches, wherein the reinforcing parts, both first and second, (63) may be provided with size changes along the axial direction (figure 7; par. 79, line 1 – par. 82, line 2), such that the first and second reinforcing parts may be provided with thicker outer sections than central sections (figure 7; par. 7, line 1- par. 82, line 2). In doing so, at least the outer sections of the second reinforcing parts are thicker or larger in size than a central section of the first reinforcing parts, so as to provide the second reinforcing parts being thicker than the first reinforcing parts at least at these sections.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over NAKAO (US 2015/0118948 A1), in view of NAKAO (US 2016/0001630 A1 – herein referred to as NAKAO ‘630).
As to claim 11, NAKAO discloses the reinforcing parts including first reinforcing parts(upper-most and bottom-most ribs, 63, as described in the rejection of claim 7) and second reinforcing parts (central ribs, 63, as described in the rejection of claim 7).

NAKAO ‘630, however, is within the field of endeavor provided a door of a vehicle’s air conditioner (abstract, lines 1-16; par. 2, lines 1-3; par. 28, lines 1-7). NAKAO ‘630 teaches wherein second reinforcing parts (70) are provided with support parts (73; par. 64,lines 1-26), which are between a pair of second reinforcing parts (figure 4 and 5) and protrude in the thickness direction (same direction as shown in annotated figure 4 of NAKAO, with regards to figure 5 of NAKAO ‘630). NAKAO ‘630 teaches that the support parts provide rigidity and prevent damage to the second reinforcing parts (par. 64, lines 1-26). As the second reinforcing parts of NAKAO, which are to be central to first reinforcing parts, are intended to prevent deformation of the central portion of the plate-like portion of the door (par. 14, lines 1-7), it may have been obvious to one having ordinary skill within the art to provide further support to the second reinforcing parts, such as the support parts taught by NAKAO ‘630, so as to provide further rigidity and prevent damage of the second reinforcing parts. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify NAKAO with the teachings of NAKAO ‘630 to incorporate support parts, as claimed, for the reasons stated above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over NAKAO (US 2015/0118948 A1), in view of NAKAO (US 2016/0001630 A1 – herein referred to as NAKAO ‘630) and Engineering360 (NPL: “Honeycombs and Honeycomb Materials Information - Engineering360 (August 2017)”).
As to claim 12, NAKAO, as modified by NAKAO ‘630, does not further disclose wherein the support parts are formed in a hexagonal shape in cross section, and in fact, it appears the shape is triangular.
However, it is well known in the art that other shapes, such as honeycomb (e.g., hexagonal), have high specific strength and compressive strength, and are further known to be used in applications, such as automotive, due to this (as evident by Engineering360; par. 1- 2).  The change in configuration of shape of the support parts is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP § 2144.04. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify vessel of NAKAO to include hexagonal support parts, as taught by Engineering360, as hexagonal shapes have high specific strength and compressive strength. In addition, as it is provided that the support parts would be positioned along a side of NAKAO that would reasonably be understood to experience a compressive force (see NAKAO ‘630 which provides placement relative to a curvature of the door guide grooves in figure 5, which would translate to a similar position along the same side as NAKAO) due to the nature of the door’s curvature due to the guide grooves, that providing the support structures with a shape that is known to have a high compressive strength would be advantageous for similar reasons related to prevention of deformation of the door’s central portion, as discussed in the reasons for providing support parts along NAKAO. Thus, an ordinary skilled artisan at the time of the invention would have been motivated to do the foregoing in order to increase strength of the support parts by selecting a shape which experiences natural increased strength, such as compressive strength.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0130455 A1 relates to the PG Publication of the present invention.
US 10,220,669 B2 provides ribs and protruding portions along an air passage door of a vehicle’s A/C system.
US 9,434,234 B2 provides bending portions at an edge of an air passage door of a vehicle’s A/C system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                            8/25/2021